United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Syosset, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1936
Issued: March 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 15, 2008 regarding her schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a 33 percent permanent impairment to her
right upper extremity.
FACTUAL HISTORY
The Office accepted that appellant sustained a right elbow fracture and right arm strain in
the performance of duty on July 24, 1981 when she was opening a vehicle window. Appellant
worked intermittently and retired from federal employment in 1988.
In a report dated May 6, 1997, Dr. Ronald Potash, an orthopedic surgeon, provided a
history and results on examination. He opined that appellant had a 51 percent permanent

impairment to her right arm, based on motor and grip strength deficits, as well as loss of range of
motion. By report dated July 22, 1998, an Office medical adviser reviewed the medical evidence
and opined that appellant had a 33 percent right arm permanent impairment.
The Office found that a conflict in the medical evidence arose under 5 U.S.C. § 8123(a)
and appellant was referred to Dr. Lewis Zemsky, a Board-certified orthopedic surgeon,
who submitted a September 3, 1998 report finding that appellant had three to five percent right
arm impairment. It sought clarification from Dr. Zemsky regarding the method of calculation,
but no response was received.
By decision dated December 23, 1999, the Office issued a schedule award for a 33
percent right arm permanent impairment. The period of the award was April 9, 1997 to
March 30, 1999. An Office hearing representative set aside the schedule award by decision
dated January 10, 2001. The hearing representative noted that the conflict remained unresolved
and the case was remanded for further development.
Dr. Robert Dennis, a Board-certified orthopedic surgeon, was selected as a referee
physician. In a report dated May 7, 2001, he provided a history and results on examination.
Dr. Dennis found that appellant had eight percent right arm impairment, stating he utilized
Tables 16-2 through 16-15 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed., hereinafter referred to as the A.M.A., Guides).
In a decision dated May 22, 2001, the Office determined that appellant did not have more
than 33 percent right arm impairment. This decision was set aside by an Office hearing
representative in a February 25, 2002 decision. The hearing representative found that Dr. Dennis
did not fully explain how the tables in the A.M.A., Guides were used and the Office was directed
to secure a supplemental report.
By report dated May 1, 2002, Dr. Dennis reviewed his findings and described the motor
deficits he had found. He noted some bicep and tricep weakness, with minimal loss of grip
strength. Dr. Dennis identified the affected nerves and further stated, “The unit losses of the
radial, musculocutaneous, median and ulnar nerves, are individually very small.” He identified
Tables 16-15 and Table 16-11, finding that for the median nerve (below midforearm) a two
percent impairment based on grip strength and wrist flexion, three percent for the ulnar nerve
(above midforearm), one percent for the musculocutaneous nerve for biceps weakness, three
percent for the radial nerve (upper arm) based on wrist and triceps weakness and one percent for
the anterior interosseous branch of the median nerve based on index flexion. Dr. Dennis
concluded that appellant had a 10 percent right arm permanent impairment. He also noted the
A.M.A., Guides state when motor/sensory impairments result strictly from a peripheral nerve
lesion, the range of motion impairments are not applied in addition to the motor/sensory
impairments. The referee physician further noted that he did not find any sensory deficit.
In a report dated May 17, 2002, a second Office medical adviser opined that Dr. Dennis
provided a good report and that right arm impairment was 10 percent. By decision dated
May 20, 2002, the Office found that appellant did not have more than 33 percent right arm
impairment.

2

Appellant requested a hearing before an Office hearing representative, which was held on
December 1, 2004. Following the hearing, she submitted a December 13, 2004 report from
Dr. David Weiss, an osteopath, who stated that he was confused as to how Dr. Dennis graded the
impairment. Dr. Weiss indicated the minimum grade for the identified nerves was 25 percent of
the maximum and this would result in 30 percent right arm impairment.
In a decision dated February 2, 2005, the hearing representative found that appellant had
not established more than a 33 percent permanent impairment to the right arm. Appellant
requested an appeal with the Board, which was docketed as No. 05-1336. By order dated
November 7, 2005, the Board remanded the case for proper assemblage of the case record and an
appropriate decision.
In a decision dated April 15, 2008, the Office reissued the February 2, 2005 decision
finding no more than a 33 percent right arm permanent impairment.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2
It is well established that when a case is referred to a referee physician for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.3
ANALYSIS
The Office found a conflict in the evidence regarding the percentage of permanent
impairment in the right arm and appellant was referred to Dr. Dennis as a referee physician.4 In
Dr. Dennis’ May 7, 2001 report, he provided results on examination, but he did not clearly
explain how he calculated the right arm impairment under the A.M.A., Guides.

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid, additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

3

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

4

5 U.S.C. § 8123(a) provides that if there is a disagreement between a physician making the examination for the
United States and the employee’s physician, a third physician shall be appointed to make an examination. The
Office’s regulations state that this is called a referee examination. 20 C.F.R. § 10.321 (2008). The disagreement in
this case was between Dr. Potash and the Office medical adviser.

3

The May 1, 2002 report, however, does identify the tables used and explains the amount
of the impairment for each of the identified nerves under Table 16-15. The maximum
impairment for motor deficit in median nerve (below midforearm) is 10 percent, for the ulnar
nerve (above midforearm) is 46 percent, for the musculocutaneous nerve 25 percent, upper arm
radial nerve 42 percent and anterior interosseous branch of the median nerve 15 percent.5
Dr. Dennis clearly identified the affected nerves and the corresponding weakness. While he did
not provide the specific grade under Table 16-11, the grade can be determined by the final
impairment rating for each nerve. Table 16-11 provides for a grade of 1 to 25 percent of the
maximum for “complete active range of motion against gravity with some resistance.”6
Dr. Weiss argued that a 25 percent grade is the minimum for Table 16-11, but the table clearly
provides for a range from 1 to 25. A physician must explain the impairment rating,7 and
Dr. Dennis discussed his motor deficit findings and the grading of the nerve impairments is
consistent with his findings.8
The Board finds that Dr. Dennis provided a rationalized medical opinion on the issue
presented. Dr. Dennis discussed his findings regarding the permanent impairment and found that
under the A.M.A., Guides appellant had a 10 percent right arm permanent impairment. As noted
above, a rationalized opinion from a referee physician is entitled to special weight. The report of
Dr. Dennis represents the weight of the evidence in this case and resolved the conflict in the
medical evidence.
CONCLUSION
The evidence does not establish more than a 33 percent right arm impairment.

5

A.M.A., Guides 492, Table 16-15.

6

Id. 484, Table 16-11.

7

See Tara L. Hein, 56 EAB 431 (2005).

8

Moreover, Dr. Weiss indicated that a 25 percent grade for each of the identified nerves resulted in a 30 percent
arm impairment, which is less than the 33 percent previously awarded.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 15, 2008 is affirmed.
Issued: March 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

